Name: Decision of the EEA Joint Committee No 59/95 of 18 July 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement
 Type: Decision
 Subject Matter: European construction;  trade;  deterioration of the environment;  chemistry
 Date Published: 1996-10-03

 3.10.1996 EN Official Journal of the European Communities L 251/29 DECISION OF THE EEA JOINT COMMITTEE No 59/95 of 18 July 1995 amending Annex II (Technical regulations, standards, testing and certification) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex II to the Agreement was amended by Decision of the EEA Joint Committee No 15/94 (1); Whereas Council Regulation (EC) No 3135/94 of 15 December 1994 amending Annex I to Regulation (EEC) No 2455/92 concerning the export and import of certain dangerous substances (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following indent shall be added in point 12c (Council Regulation (EEC) No 2455/92) of Chapter XV of Annex II to the Agreement:  394 R 3135: Council Regulation (EC) No 3135/94 of 15 December 1994 (OJ No L 332, 22. 12. 1994, p. 1). Article 2 The texts of Council Regulation (EC) No 3135/94 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 August 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 18 July 1995. For the EEA Joint Committee The President E. BERG (1) OJ No L 325, 17. 12. 1994, p. 66. (2) OJ No L 332, 22. 12. 1994, p. 1.